Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161034(55)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                    SC: 161034                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 COA: 346348
                                                                    Wayne CC: 18-006351-FH
  DEONTON AUTEZ ROGERS,
             Defendant-Appellee.
  ___________________________________________/

        On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan and the American Civil Liberties Union to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on July 30, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 7, 2020

                                                                              Clerk